revenue service internal number info release date uil the honorable constance a morella united_states senator monroe street suite rockville md dear senator morella this letter responds to your date inquiry on behalf of your constituent ms ms asked whether her daughter ms can take a tax deduction for her daily transportation_expenses according to the inquiry ms wheelchair due to her condition ms anticipates her daughter’s daily transportation to and from her place of employment will cost between dollar_figure and dollar_figure each day has multiple sclerosis and is confined to a cannot drive to work ms unfortunately no law allows an individual to deduct expenses_incurred in commuting to and from his or her place of employment even though his or her illness or disability required an unusual means of transportation sec_67 of the internal_revenue_code the code not relevant your letter notes sec_67 of the code as relevant to ms sec_67 provides that all miscellaneous_itemized_deductions are only allowed if they exceed two percent of the individual’s adjusted_gross_income sec_67 of the code specifically excludes from this two percent the deductions allowable for impairment-related_work_expenses the term impairment-related_work_expenses is defined as expenses ’s situation of a handicapped_individual as defined in sec_190 of the code for attendant care services at the individual’s place of employment and other expenses necessary for an individual to work for which a deduction is allowable under sec_162 of the code determined without regard to this section because sec_67 provides that a deduction must be otherwise allowable this code section does not determine whether ms commuting expenses ’s daughter could deduct her daily commuting_costs not deductible under sec_162 of the code a taxpayer’s costs of commuting between his or her residence and place of employment generally are not deductible as a business_expense see sec_1_162-2 of the income_tax regulations revrul_99_7 1999_1_cb_361 and revrul_94_47 1994_2_cb_18 no deduction is allowed for personal_living_and_family_expenses see sec_262 of the code transportation for medical_care is deductible sec_213 of the code allows a deduction for expenses paid for the taxpayer’s medical_care if the expenses exceed percent of the taxpayer’s adjusted_gross_income the term medical_care is defined as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for affecting any structure or function of the body see sec_213 of the code the test of deductibility depends on whether the treatment is primarily intended to prevent or alleviate a physical or mental defect or illness as opposed to benefitting the taxpayer’s general health see sec_1_213-1 of the income_tax regulations medical_expenses also may include amounts paid for transportation primarily for and essential to medical_care see sec_213 of the code unfortunately a medical_expense_deduction is generally not permitted for expenses_incurred by an individual in commuting to and from the taxpayer’s place of employment even though the taxpayer’s illness or disability requires an unusual means of transportation for example in goldaper v commissioner 36_tcm_1381 a taxpayer afflicted with serious health problems paid a professional driver to transport him to and from his place of employment the tax_court ruled that the taxpayer’s transportation costs were a nondeductible personal_expense because his employment was not for the mitigation and treatment of his various physical ailments and his transportation costs were not incurred primarily for the prevention or alleviation of a physical or mental defect or illness see also 237_fsupp_968 holding automobile expenses_incurred by the taxpayer primarily in commuting to and from work were not deductible as medical_expenses although the taxpayer who suffered from a chronic illness and had been advised by his doctor to avoid prolonged standing and walking probably avoided aggravation of his condition through the use of the car donelly v commissioner 28_tc_1278 aff’d 262_f2d_411 2d cir holding a taxpayer unable to use public transportation due to partial paralysis was disallowed from deducting as a medical expense the costs of driving his specially equipped automobile to and from his job and 47_tc_113 but see weinzimer v commissioner 17_tcm_712 allowing medical_expense_deduction for commuting expenses where employment was prescribed as a therapy for a handicapped taxpayer i hope this information has been helpful for more information on medical expense deductions please see the enclosed pub medical and dental expenses if you have additional questions please contact william jackson or sara shepherd at sincerely s lewis j fernandez deputy associate chief_counsel income_tax accounting enclosure
